DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 and 17-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,160,046. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed limitations recited in the present application are found in U.S. Patent No. 11,160,046 with obvious wording variations.  Take an example of comparing 1 of pending application and claim 1 of  U.S. Patent No. 11,160,046:
Pending Application 17/460, 396
U.S. Patent No. 11,160,046
Claim 1,A method of accessing a plurality of services on Wi-Fi by a User Equipment (UE) comprising a plurality of Subscriber Identification Module (SIM) cards, the method comprising: transmitting a request to a first Wi-Fi Access Point (AP) to register a first Media Access Control (MAC) Identification (ID) with a first IP Multimedia System (IMS) server, wherein the first MAC ID is associated with a first SIM card of the plurality of SIM cards in the UE; transmitting the request from the first Wi-Fi AP to the first IMS server for registering the first MAC ID; registering a first MAC ID with the first IMS server; transmitting a request to a second Wi-Fi AP for registering a second MAC ID with a second IMS server along with an International Mobile station Equipment Identity (IMEI) number registration, wherein the second MAC ID is associated with a second SIM card of the plurality of SIM cards in the UE; transmitting the request from the second Wi-Fi AP to the second IMS server for registering the second MAC ID; registering a second MAC ID with the second IMS server; and using a Radio Frequency (RF) band of the UE to access simultaneously a first service from the first IMS server and a second service from the second IMS server.
Claims 2, 3 and 4 same specific language as claim 1 instant application ( IMEI number)
Claim 5 is similar to claim 2 in the U.S. Patent No. 11,160,046.
Claim 6 is similar to claim 3 in the U.S. Patent No. 11,160,046.
Claim 7 is similar to claim 4 in the U.S. Patent No. 11,160,046.
Claim 8 is similar to claim 5 in the U.S. Patent No. 11,160,046.
Claim 9 is similar to claim 1 and 6 in the U.S. Patent No. 11,160,046.
Claim 10 is similar to claim 3 and 7 in the U.S. Patent No. 11,160,046, where in claim 3 show different providers and claim 7 simultaneously connecting both networks, where could be cellular and wi-fi networks .
Claim 11 is similar to claim 9 in the U.S. Patent No. 11,160,046.
Claim 12 is similar to claim 14 in the U.S. Patent No. 11,160,046 (where it’s interpreted that uploading from one SIM card.to another SIM could be due to first network being unavailable or no connection such as a lost).
Claim 13 is similar to claim 12 in the U.S. Patent No. 11,160,046 (however the term  first service is used instead of data service).
Claim 14 is similar to claim 15 in the U.S. Patent No. 11,160,046.
Claim 15 is similar to claim 1 and 6 in the U.S. Patent No. 11,160,046(where it’s interpreted that uploading from one SIM card.to another SIM could be due to first network being unavailable or no connection such as a lost).
Claim 17  is similar to claim 1 and 8 in the U.S. Patent No. 11,160,046.
Claim 18 is similar to claim 2  in the U.S. Patent No. 11,160,046.
Claim 19 is similar to claim 3 in the U.S. Patent No. 11,160,046.
Claim 20 is similar to claims 4 and 5 in the U.S. Patent No. 11,160,046.

Claim 1,  A method of accessing plurality of services on Wi-Fi by a User Equipment (UE) comprising a plurality of Subscriber Identification Module (SIM) cards, the method comprising: registering, by the UE, a first Media Access Control (MAC) Identification (ID) with a first IP Multimedia System (IMS) providing a first service through a first Access Point (AP), wherein the first MAC ID is associated with a first SIM card of the plurality of SIM cards in the UE; registering, by the UE, a second MAC ID with a second IMS providing a second service through a second AP, wherein the second MAC ID is associated with a second SIM card of the plurality of SIM cards in the UE; and upon registering first MAC ID and the second MAC ID, simultaneously accessing, by the UE, the first service using the first SIM card and the second service using the second SIM card without interrupting the second service.


	
4.	The claims of the instant application encompass the same subject matter except the instant “A method of accessing a plurality of services on Wi-Fi by a User Equipment (UE) comprising a plurality of Subscriber Identification Module (SIM) cards, the method comprising first  and second Wi-Fi Access Point (AP) to register a first Media Access Control (MAC) Identification (ID) with a first  and second IP Multimedia System (IMS) server” whereas the U.S. Patent No. 11,160,046 are to “A method of accessing plurality of services on Wi-Fi by a User Equipment (UE) comprising a plurality of Subscriber Identification Module (SIM) cards, the method comprising: a first and second  Media Access Control (MAC) Identification (ID) with a first and second IP Multimedia System (IMS) providing a first and second service through a first and second  Access Point (AP)”. Therefore, it would have been obvious to one ordinary skill in the art at the time of the invention to implement the U.S. Patent No. 11,160,046 “a first and second  Media Access Control (MAC) Identification (ID) with a first and second IP Multimedia System (IMS) providing a first and second service through a first and second  Access Point (AP)” as a first  and second Wi-Fi Access Point (AP) to register a first Media Access Control (MAC) Identification (ID) with a first  and second IP Multimedia System (IMS) server” because it was well known to utilized specific radio access technologies such as WIFI to better support data requirements and it’s interpreted that IMS systems or general computer systems uses servers to store, transmit and receive data.
Further, the instant claims obviously encompass the claimed invention of U.S. Patent No. 11, 160, 046  and differ only in terminology. To the extent that the instant claims are broaden and therefore generic to the claimed invention of U.S. Patent No.  11, 160, 046 , in re Goodman 29 USPQ 2d 2010 CAFC 1993, states that a generic claim cannot be issued without a terminal disclaimer, if a species claim
has been previously been claimed in a co-pending application.

5.	Claim 16 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11, 160, 046 in view of Das et al.  US20130137423 (hereinafter Das). 
Per  claim 16,  U.S. Patent No. 11, 160, 046  discloses  the method of claim 15, further comprising: accessing the first service and the second service using a same AP or different AP[ claim 1, first service through first AP and a second service through a second AP)  but fails to disclose scanning for access points (APs) that support a first network and a second network; determining whether the APs support both the first network and the second network based on the scanning
 In an analogous field of endeavor, Das disclose scanning for access points (APs) that support a first network and a second network (paragraph 0077, i.e. The access terminal may send probe requests aggressively over Wi-Fi mode to figure out if the access point responds and whether the Wi-Fi received signal strength indication (RSSI) is sufficient and paragraph 0063, i.e. when the access terminal registers with the access point, the access point may acquire the MAC ID of the access terminal along with the IP address that will be used for a Wi-Fi access mode, the operations of block 202 involve associating (e.g., matching) configuration information for the different types of RATs); determining whether the APs support both the first network and the second network based on the scanning (paragraph 0117, the access terminal 820 may continue to search for the most preferred network [e.g., the preferred femto access point 810] using a better system reselection (BSR) procedure, which may involve a periodic scanning of available systems to determine whether better systems are currently available and subsequently acquire such preferred systems
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to have incorporated the teachings of Das into the invention U.S. Patent No. 11, 160, 046 in claim 1, U.S. Patent No. 11, 160, 046 provides systems and methods are described for simultaneously accessing a plurality of services on Wi-Fi. The method comprises registering a first and second Media Access Control (MAC) identification (ID) with a first and second IP Multimedia System (IMS) and Das provides A multi-mode access point supports multiple radio access technologies (e.g., Wi-Fi and cellular) and allocates access to the radio access technologies for various access terminals. To provide improved service for access terminals that are a member of a group associated with the access point in order to provide a better quality of service by  automatically allocate access for all of the radio access technologies that are commonly supported by the users and the wireless system, see Das paragraphs 0012 and 0117.
Allowable Subject Matter
6.	Claims 1-20 would be allowable if terminal disclaimer is approved by USPTO, as set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH E DEAN, JR whose telephone number is (571)270-7116. The examiner can normally be reached Mon-Fri 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar  can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH E DEAN, JR/Primary Examiner, Art Unit 2647